             Case 0:17-cv-62255-MGC Document 73-7 Entered on FLSD Docket 10/18/2019 Page 1 of 2


                   Exhibit 1 to DeWitt Declaration
        Summary of Debt Purchases and Conversion Discounts
                      $     1,115,012.88                                                                          with Helper
          Debt               Debt                                                      Ticker    Convertible     Conversion
No.   Purchase Date       Purchase $$      Issuer                                      Symbol   Debenture Date    Discount
  6
  1     1/7/2016      $     25,000.00 Aluf Holdings, Inc.                               AHIX      1/7/2016           50%
  2    1/24/2016      $     50,000.00 Aluf Holdings, Inc.                               AHIX      1/24/2016          60%
                                                                                        ALST
 3    7/28/2016       $     10,000.00      Axxess Pharma, Inc.                          AXXE      10/15/2015         50%
 4     7/9/2016       $     25,000.00      Bulova Technologies Group, Inc.              BTGI       7/9/2016          50%
 5    4/15/2016       $     25,000.00      CD International Enterprises, Inc.           CDII       4/15/2016         45%
 6    12/7/2015       $     20,000.00      Daniels Corporate Advisory Company, Inc.    DCAC        12/7/2015         50%
 7    12/23/2015      $     25,000.00      Daniels Corporate Advisory Company, Inc.    DCAC       12/23/2015         50%
 8    12/10/2013      $     17,500.00      Dewmar International BMC, Inc.              DEWM       12/10/2013         45%
 9    3/27/2014       $     25,000.00      East Coast Diversified Corp.                ECDC        3/27/2014         50%
 10   2/24/2015       $     20,000.00      Elray Resources, Inc.                       ELRA        2/23/2015         60%
 11   8/18/2014       $      1,000.00      Energy Revenue America, Inc.                ERAO        8/18/2014      Unavailable
 12   2/28/2014       $     14,676.00      Eyes on the Go, Inc.                        AXCG        2/28/2014         50%
                                           Gold & Silver Mining of Nevada, Inc.         CJTF
 13     6/4/2015      $     15,000.00      RainMaker Worldwide, Inc.                    RAKR       6/4/2015          40%
                                           Gold & Silver Mining of Nevada, Inc.         CJTF
 14     7/9/2015      $     19,841.23      RainMaker Worldwide, Inc.                    RAKR       7/9/2015          50%
                                           Gold & Silver Mining of Nevada, Inc.         CJTF
 15    8/19/2015      $     20,000.00      RainMaker Worldwide, Inc.                    RAKR      8/19/2015          50%
                                           Gold & Silver Mining of Nevada, Inc.         CJTF
 16   10/27/2015      $     15,000.00      RainMaker Worldwide, Inc.                    RAKR      10/27/2015         50%
 17   10/30/2014      $     11,000.00      Gold and GemStone Mining Inc.               GGSM       10/30/2014       0.00005
                                           Green Energy Enterprises, Inc.              GYOG
 18    3/14/2016      $     15,000.00      f/k/a Quasar Aerospace Industries, Inc.     QASP       3/14/2016          50%
 19    8/17/2015      $      6,250.00      Greenfield Farms Food, Inc.                 GRAS       8/17/2015          50%
                                                                                       GRPR
 20   10/15/2015      $     16,000.00      Grid Petroleum Corp./Simlatus Corporation   SIML       10/15/2015         50%
 21   1/31/2013       $     15,000.00      Halberd Corporation                         HALB        1/31/2013      Unavailable
 22    7/1/2016       $     20,184.10      Halitron, Inc.                              HAON        7/1/2016          50%
                                           Healthnostics, Inc.                          HNSS
 23    4/17/2014      $       1,000.00     Envirotechologies International, Inc.         ETII     4/17/2014       Unavailable
                                           Healthy & Tasty Brands Corporation
 24   10/17/2014      $     10,750.00      (a/k/a GRILLiT, Inc.)                       GRLT       Unavailable     Unavailable
                                           Healthy & Tasty Brands Corporation
 25     9/9/2015      $     10,750.00      (a/k/a GRILLiT, Inc.)                       GRLT       9/9/2015            50%
 26     7/1/2015      $     12,000.00      Hybrid Coating Technologies, Inc.           HCTI       7/1/2015            50%
 27    7/15/2015      $     20,000.00      Hybrid Coating Technologies, Inc.           HCTI       7/15/2015           50%
 28     3/7/2014      $     10,000.00      In Ovations Holdings, Inc.                  INOH       3/7/2014          0.00057
 29    4/28/2014      $      5,000.00      In Ovations Holdings, Inc.                  INOH       4/28/2014         0.00050
 30    6/18/2014      $     15,000.00      In Ovations Holdings, Inc.                  INOH       6/18/2014         0.00050
                                                                                                                 Lower of 50%
 31    11/4/2014      $     25,000.00 In Ovations Holdings, Inc.                       INOH       11/4/2014       or 0.000125
                                                                                                                 Lower of 50%
 32   10/29/2015      $     18,049.00 Indo Global Exchange(s) Pte, Ltd.                 IGEX      10/29/2015       or 0.0001



                                                                   Page 1 of 2
             Case 0:17-cv-62255-MGC Document 73-7 Entered on FLSD Docket 10/18/2019 Page 2 of 2


                   Exhibit 1 to DeWitt Declaration
        Summary of Debt Purchases and Conversion Discounts
                      $     1,115,012.88                                                                            with Helper
          Debt               Debt                                                        Ticker    Convertible     Conversion
No.   Purchase Date       Purchase $$      Issuer                                        Symbol   Debenture Date    Discount
  6
 33    2/12/2014      $     20,000.00 InoLife Technologies, Inc.                          INOL      2/12/2014        0.00001
 34    6/16/2014      $      6,000.00 InternetArray, Inc.                                 INAR      6/16/2014       Unavailable
                                      Las Vegas Railway Express, Inc.                     XTRN
 35   11/24/2014      $     25,000.00 United Rail, Inc                                    URAL      11/24/2014         50%
                                      Las Vegas Railway Express, Inc.                     XTRN
 36   12/27/2014      $     16,800.00 United Rail, Inc                                    URAL      12/27/2014         50%
                                      Las Vegas Railway Express, Inc.                     XTRN
 37   1/15/2015       $     25,000.00 United Rail, Inc                                    URAL       1/15/2015         50%
 38   10/23/2014      $     25,000.00 LIG Assets, Inc.                                   LIGA       10/23/2014         50%
 39   12/12/2014      $     25,000.00 LIG Assets, Inc.                                   LIGA       12/12/2014         50%
 40   1/23/2014       $      9,281.50 Medical Care Technologies Inc.                     MDCE        1/23/2014      Unavailable
 41    7/2/2014       $     14,000.00 Mining Global, Inc. f/k/a Yaterra Venturea Corp.   MNGG        7/2/2014          50%
 42   9/14/2015       $     47,176.39 MyECheck, Inc.                                     MYEC        9/14/2015      Unavailable
 43   12/22/2015      $     30,000.00 Next Galaxy Corp.                                  NXGA       12/22/2015         50%
                                      North American Cannabis Holdings, Inc.              USMJ
 44     3/2/2016      $     15,000.00 f/k/a Algae International Group, Inc.               ALGA      3/2/2016            50%
 45     2/2/2015      $     12,500.00 PM&E, Inc.                                         PMEA       2/2/2015            50%
 46    7/31/2015      $     15,000.00 PotNetwork Holdings Inc.                           POTN       7/31/2015           50%
 47    3/23/2016      $     10,000.00 PotNetwork Holdings Inc.                           POTN       3/23/2016           50%
 48    1/22/2014      $     50,000.00 PPJ Healthcare Enterprises, Inc.                   PPJE       1/22/2014           50%
 49    2/21/2014      $     36,688.66 PPJ Healthcare Enterprises, Inc.                   PPJE       2/21/2014           50%
 50     3/8/2014      $     12,500.00 PPJ Healthcare Enterprises, Inc.                   PPJE       3/8/2014            50%
                                                                                                                   Lower of 50%
 51    6/16/2014      $     36,066.00 PPJ Healthcare Enterprises, Inc.                   PPJE       6/16/2014        or 0.0001
 52    6/25/2014      $     20,000.00 PPJ Healthcare Enterprises, Inc.                   PPJE       6/25/2014           50%
                                      f/k/a Quasar Aerospace Industries, Inc.            GYOG
 53   10/17/2014      $     25,000.00 Green Energy Enterprises, Inc.                     QASP       10/17/2014         50%
 54   10/28/2015      $     50,000.00 Sanomedics, Inc.                                   SIMH       10/28/2015         50%
 55   11/6/2015       $     10,000.00 Sanomedics, Inc.                                   SIMH        11/6/2015         50%
 56   10/28/2014      $     15,000.00 Seven Arts Entertainment, Inc.                     SAPX       10/28/2014       0.00005
 57   11/4/2013       $     25,000.00 Urban Ag Corp.                                     AQUM        11/4/2013         50%




                                                                Page 2 of 2
